Citation Nr: 0033204	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from December 1949 
to November 1953.  He died in December 1997.  The appellant 
is the veteran's widow.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 1998, rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Boston, Massachusetts (hereinafter 
RO).


REMAND

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  As these 
procedures could not have been followed by the RO at the time 
of the August 1998 rating decision, and as these procedures 
are more favorable to the appellant than those previously in 
effect, further development is in order.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In this regard, a statement from J. Rigatti, M.D., dated in 
June 1999, reported that due to the veteran's 
service-connected chronic infections, he was unable to 
perform any significant aerobic activities, and that this 
"sedentary lifestyle" resulted in coronary artery disease, 
which led to his death.  However, it is not clear upon what 
authority Dr. Rigatti based this conclusion as no clinical 
records or other supporting bases for this conclusion were 
included in the claims file.  Moreover, an opinion from a VA 
cardiologist is not of record concerning whether there was a 
relationship between the veteran's service connected 
disorders and the cause of his death.  As one is required 
under the Veterans Claims Assistance Act of 2000 further 
development is in order.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim, to include competent evidence that 
shows that a service-connected disorder 
contributed substantially or materially 
to the veteran's death; that a 
service-connected disorder combined to 
cause death; or that a service-connected 
disorder aided or lent assistance to the 
production of death.  Based on her 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources to 
specifically include all records from VA 
facilities located in New York, New York; 
Boston, Massachusetts; and Newington, 
Connecticut.  With respect to any 
government records which cannot be 
secured the RO must, in accordance with 
the Veterans Claims Assistance Act of 
2000, secure written evidence to the 
effect that it is reasonably certain that 
the government records in question are 
not available.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.  

2.  The RO should request that Dr. 
Rigatti provide the medical bases and 
supporting authority for his opinion that 
the veteran's service-connected chronic 
infections resulted in a sedentary 
lifestyle, that ultimately led to 
coronary artery disease.  Additionally, 
all pertinent examination and treatment 
records regarding the treatment Dr. 
Rigatti provided the veteran should be 
obtained and associated with the claims 
file.  All efforts to secure the evidence 
must be documented.

3.  The RO should then refer the claims 
file to a VA cardiologist to secure an 
opinion as to the cause of the veteran's 
death.  The claims file, to include the 
opinion of Dr. Rigatti, must be made 
available to and reviewed by the 
cardiologist and the report should 
reflect that such a review was made.  
Following a review of the evidence the 
cardiologist should provide an opinion as 
to whether it is at least as likely as 
not that any of the veteran's 
service-connected disorders were a 
principal or contributory cause of his 
death.  In making this determination, the 
physician should note that a 
service-connected disability will be 
considered as the principal cause of 
death when such disability, singly or 
jointly with some other condition, was 
the immediate or underlying cause of 
death or was etiologically related 
thereto.  A contributory cause of death 
is inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  The opinion of Dr. Rigatti 
should be reviewed and any 
inconsistencies between the findings of 
the VA physician and Dr. Rigatti should 
be explained.  A complete rationale for 
all opinions should be provided.  The 
report should be typed.

4.  After the required development has 
been completed, the RO should review the 
opinion requested to ensure that it is in 
complete compliance with the directives 
of this remand.  If the opinion is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and her representative, with a 
reasonable time to respond.  Thereafter, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the appellant until she receives 
further notice; however, she 

may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

